     Case 2:07-cv-02513-GMS Document 2352 Filed 01/09/19 Page 1 of 4



 1   Cecillia D. Wang (Pro Hac Vice)
 2   cwang@aclu.org
     ACLU Foundation
 3   Immigrants’ Rights Project
     39 Drumm Street
 4   San Francisco, CA 94111
 5   Telephone: (415) 343-0775
     Facsimile: (415) 395-0950
 6
     Kathleen E. Brody
 7   kbrody@acluaz.org
 8   Molly Brizgys
     mbrizgys@acluaz.org
 9   ACLU Foundation of Arizona
     3707 North 7th Street, Suite 235
10
     Phoenix, AZ 85014
11   Telephone: (602) 650-1854
     Facsimile: (602) 650-1376
12
13   Attorneys for Plaintiffs (Additional attorneys
     for Plaintiffs listed on next page)
14
                           IN THE UNITED STATES DISTRICT COURT
15
                               FOR THE DISTRICT OF ARIZONA
16
      Manuel de Jesus Ortega Melendres,         )     CV-07-2513-PHX-GMS
17    et al.,                                   )
                                                )     NOTICE OF APPEARANCE OF
18
             Plaintiffs,                        )     ADDITIONAL COUNSEL FOR
19    and                                       )     PLAINTIFFS
                                                )
20    United States of America,                 )
21                                              )
             Plaintiff-Intervenor,              )
22    v.                                        )
                                                )
23
      Paul Penzone, in his official capacity    )
24    as Sheriff of Maricopa County, et al.,    )
                                                )
25           Defendants.                        )
26
27
28
     Case 2:07-cv-02513-GMS Document 2352 Filed 01/09/19 Page 2 of 4



 1    Additional Attorneys for Plaintiffs:
 2           Stanley Young (Pro Hac Vice)        Julia Gomez
 3           syoung@cov.com                      jgomez@maldef.org
             Covington & Burling LLP             Mexican American Legal Defense and
 4           333 Twin Dolphin Drive, Suite 700   Educational Fund
             Redwood Shores, CA 94065            634 South Spring Street, 11th Floor
 5
             Telephone: (650) 632-4700           Los Angeles, California 90014
 6           Facsimile: (650) 632-4800           Telephone: (213) 629-2512
                                                 Facsimile: (213) 629-0266
 7
 8           Anne Lai (Pro Hac Vice)             James B. Chanin (Pro Hac Vice)
             alai@law.uci.edu                    jbcofc@aol.com
 9           401 E. Peltason, Suite 3500         Law Offices of James B. Chanin
             Irvine, CA 92697                    3050 Shattuck Avenue
10
             Telephone: (949) 824-9894           Berkeley, CA 94705
11           Facsimile: (949) 824-0066           Telephone: (510) 848-4752
                                                 Facsimile: (510) 848-5819
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:07-cv-02513-GMS Document 2352 Filed 01/09/19 Page 3 of 4



 1          Pursuant to Local Rule 83.3, Molly Brizgys of the ACLU Foundation of
 2    Arizona hereby enters her appearance as co-counsel of record for Plaintiffs Manuel de
 3    Jesus Ortega Melendres, et al.
 4        Dated this 9th day of January, 2019.
 5
 6                               By: /s/ Molly Brizgys__________
                                         Kathleen E. Brody
 7                                       Molly Brizgys
                                         ACLU Foundation of Arizona
 8
 9                                      Cecillia D. Wang (Pro Hac Vice)
                                        ACLU Foundation
10                                      Immigrants’ Rights Project
11
                                        Anne Lai (Pro Hac Vice)
12
                                        Stanley Young (Pro Hac Vice)
13
                                        Covington & Burling, LLP
14
                                        Julia Gomez
15                                      Mexican American Legal Defense and
16                                      Educational Fund

17                                      James B. Chanin (Pro Hac Vice)
18
                                        Attorneys for Plaintiffs
19
20
21
22
23
24
25
26
27
28                                               1
     Case 2:07-cv-02513-GMS Document 2352 Filed 01/09/19 Page 4 of 4



 1                                CERTIFICATE OF SERVICE
 2           I hereby certify that on January 9, 2019 I electronically transmitted the attached
 3    document to the Clerk’s office using the CM/ECF System for filing. Notice of this
 4    filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
 5    system or by mail as indicated on the Notice of Electronic Filing.
 6
                                   /s/ Molly Brizgys
 7                                    Molly Brizgys

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                 2
